Exhibit 10.18

SECOND AMENDMENT TO TRUST AGREEMENT NO. 5

This Second Amendment to Trust Agreement made on April 9, 1991, by and between
Cleveland-Cliffs Inc, an Ohio corporation (“Cleveland-Cliffs”) and Ameritrust
Company National Association, a national banking association, as trustee (the
“Trustee”);

W I T N E S S T H :

WHEREAS, on October 28, 1987, Cleveland-Cliffs and the Trustee entered into a
Trust Agreement (“Trust Agreement”);

WHEREAS, on May 12, 1989, Cleveland-Cliffs and the Trustee entered into
Amendment No. 1 to Trust Agreement;

WHEREAS, the Trust Agreement, as so amended, is for the purpose of providing
benefits under the Cleveland-Cliffs Inc Voluntary Non-Qualified Deferred
Compensation Plan; and

WHEREAS, Cleveland-Cliffs has reserved the right, with the Trustee, pursuant to
Section 12 of the Trust Agreement, to amend the Trust Agreement without the
consent of any Trust Beneficiaries, as defined in the Trust Agreement.

NOW, THEREFORE, Cleveland-Cliffs and the Trustee hereby agree that the Trust
Agreement shall be amended as follows:



--------------------------------------------------------------------------------

1. The Trust Agreement is hereby renamed “Trust Agreement No. 5,” and each
reference in such Trust Agreement No. 5 to “Trust Agreement” shall be amended to
read “Trust Agreement No. 5.”

2. The second WHEREAS clause is amended by deleting the words “in the event of a
‘Change of Control’ (as defined herein)” from the end thereof.

3. Section 1(a) is amended to read as follows:

1. Trust Fund: (a) Subject to the claims of its creditors to the extent set
forth in Section 3 hereof, Cleveland-Cliffs (i) hereby deposits with the Trustee
in trust Ten Dollars ($10.00) which shall become the principal of this Trust,
and (ii) Cleveland-Cliffs may from time to time make additional deposits of cash
or other property in the Trust to augment such principal. The principal and
income of the Trust shall be held, administered and disposed of by the Trustee
as herein provided, but no payments of all or any portion of the principal of
the Trust or earnings thereon shall be made to Cleveland-Cliffs or any other
person or entity on behalf of Cleveland-Cliffs except as herein expressly
provided.

 

2



--------------------------------------------------------------------------------

4. The first sentence of Section 1(b) is amended to read as follows:

(b) The Trust hereby established shall be irrevocable.

5. Section 1(c) is amended to read as follows:

(c) Upon the earlier to occur of (i) a Change of Control or (ii) a declaration
by the Board of Directors of Cleveland-Cliffs that a Change of Control is
imminent, Cleveland-Cliffs shall promptly, and in any event within five
(5) business days, transfer to the Trustee to be added to the principal of the
Trust under this Trust Agreement No. 5 property or cash equal to the then value
of the separate accounts of the Executives under the Agreements, less the
balances in the Executives’ accounts provided in Section 7(b) hereof as of the
most recent completed valuation thereof, as certified by the Trustee; provided,
however, if the Trustee does not so certify by the end of the fourth
(4th) business day after the earlier of (i) or (ii) above, then the balances of
such accounts shall be deemed to be zero. Any payments by the Trustee pursuant
to this Trust Agreement No. 5 shall, to the extent thereof, discharge the
obligation of Cleveland-Cliffs to pay benefits under the Agreements.

 

3



--------------------------------------------------------------------------------

6. Section 1(g) is amended by adding at the end thereof the following:

The Trust is not designed to qualify under section 401(a) of the Code or to be
subject to the provisions of the Employee Retirement Income Security Act of
1974, as amended (“ERISA”). The Trust established under this Trust Agreement
No. 5 does not fund and is not intended to fund the Plan or any other employee
benefit plan or program of Cleveland-Cliffs. Such Trust is and is intended to be
a depository arrangement with the Trustee for the setting aside of cash and
other assets of Cleveland-Cliffs as and when it so determines in its sole
discretion for the meeting of part or all of its future obligations with respect
to Benefits to some or all of the Trust Beneficiaries under the Plan.

7. Section 2(a) is amended to read as follows:

(a) Provided that the Trustee has not received notice as provided in Section 3
hereof that Cleveland-Cliffs is Insolvent, the Trustee shall make payments of
Benefits to each Trust Beneficiary from the assets of the Trust in accordance
with the terms of the Agreements and subject to Section 9 hereof. The Trustee
shall make provision for withholding of any federal, state, or local taxes that
may be required to be withheld by the Trustee in connection with the payment of
any Benefits hereunder.

 

4



--------------------------------------------------------------------------------

8. Section 4 is amended to read as follows:

4. Payments to Cleveland Cliffs:

Cleveland-Cliffs shall have no right or power to direct the Trustee to return
any of the Trust assets to Cleveland-Cliffs before all payments of Benefits have
been made to all Trust Beneficiaries as herein provided.

9. Section 5 is amended by adding the following at the end of the second
sentence thereof:

and including investments in common or collective funds or trusts, and mutual
funds or investment companies, including affiliated investment companies and 12
B-1 funds. Cleveland-Cliffs acknowledges and agrees that the Trust may receive
fees as a participating depository institution for services relating to the
investment of funds in an eligible mutual fund.

10. Section 7 is amended to read as follows:

7. Accounting by Trustee: (a) The Trustee shall maintain such books, records and
accounts as may be necessary for the proper administration of the Trust assets,
including such specific records as shall be agreed upon in writing by
Cleveland-Cliffs and the Trustee, and shall render to Cleveland-Cliffs within

 

5



--------------------------------------------------------------------------------

60 days following the close of each calendar year following the date of this
Trust until the termination of this Trust or the removal or resignation of the
Trustee (and within 60 days after the date of such termination, removal or
resignation), an accounting with respect to the Trust assets as of the end of
the then most recent calendar year (and as of the date of such termination,
removal or resignation, as the case may be). The Trustee shall furnish to
Cleveland-Cliffs on a quarterly basis (or as Cleveland-Cliffs shall direct from
time to time) and in a timely manner such information regarding the Trust as
Cleveland-Cliffs shall require for purposes of preparing its statements of
financial condition. The Trustee shall at all times maintain separate
bookkeeping accounts for each Trust Beneficiary as prescribed by Section 7(b)
hereof, and shall provide each Trust Beneficiary with an annual statement of his
account. Upon the written request of Cleveland-Cliffs or, on or after the date
on which a Change of Control has occurred, a Trust Beneficiary, the Trustee
shall deliver to such Trust Beneficiary or Cleveland-Cliffs, as the case may be,
a written report setting forth the amount held in the Trust and a record of the
deposits made with respect thereto by Cleveland-Cliffs. Unless

 

6



--------------------------------------------------------------------------------

Cleveland-Cliffs or any Trust Beneficiary shall have filed with the Trustee
written exception or objection to any such statement and account within 90 days
after receipt thereof, Cleveland-Cliffs and the Trust Beneficiaries shall be
deemed to have approved such statement and account, and in such case the Trustee
shall be forever released and discharged with respect to all matters and things
reported in such statement and account as though it had been settled by a decree
of a court of competent jurisdiction in an action or proceeding to which the
Company and the Trust Beneficiaries were parties.

(b) The Trustee shall maintain a separate account for each Trust Beneficiary.
The Trustee shall credit or debit each Trust Beneficiary’s account as
appropriate to reflect such Trust Beneficiary’s allocable portion of the Trust
assets, as such Trust assets may be adjusted from time to time pursuant to the
terms of this Trust Agreement No. 5. Prior to the date of a Change of Control,
all deposits of principal pursuant to Section 1(a) hereof shall be allocated as
directed by Cleveland-Cliffs; on or after such date deposits of principal, once
allocated, may not be reallocated by Cleveland-Cliffs. Income, expense, gain or
loss on assets allocated to the separate accounts of the Trust Beneficiaries
shall be allocated separately to such accounts by the Trustee in proportion to
the balances of the separate accounts of the Executives.

 

7



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Cleveland-Cliffs and the Trustee have caused this Second
Amendment to Trust Agreement No. 5 to be executed on April 9, 1991.

 

    CLEVELAND-CLIFFS INC     By:   /s/    Richard F. Novak     Its:  

Vice President - Human Resources

   

AMERITRUST COMPANY NATIONAL

ASSOCIATION

    By:   /s/    J.R. Russell     Its:  

Vice President

2282D

 

8